              Case 2:16-cr-00129-TLN Document 95 Filed 12/14/20 Page 1 of 1


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 PAUL HEMESATH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                               IN THE UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                     CASE NO. 2:16-CR-00129-TLN
12                             Plaintiff,
13                        v.                       ORDER TO DISMISS
14   MILDRED DOSSMAN,
15                             Defendant.
16

17

18                                              ORDER

19

20         Pursuant to the motion by the United States, IT IS HEREBY ORDERED that the charges against

21 MILDRED DOSSMAN in the indictment filed on July 14, 2016, be dismissed.

22

23 DATED: December 14, 2020

24

25                                                        Troy L. Nunley
                                                          United States District Judge
26

27

28

      ORDER TO DISMISS
